Citation Nr: 0107271	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to an increased (compensable) evaluation for 
conjunctivitis.

5.  Entitlement to an increased evaluation for osteoarthritis 
of the hands, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board

WITNESSES AT HEARING ON APPEAL

Veteran and two friends


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to August 
1984.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  That rating decision denied the veteran's 
claims for service connection for diabetes mellitus, heart 
disease, and diverticulitis; increased the evaluation of 
service connected degenerative disc disease of the lumbar 
spine from 10 percent to 20 percent; and denied increased 
evaluations for service connected osteoarthritis of the hands 
and conjunctivitis.

The Board notes that the RO, in a November 1998 letter, 
informed the veteran that service connection for chest pains 
and stomach ulcers, now claimed as heart disease and 
diverticulitis, had been denied in April 1985 and that new 
and material evidence was required to reopen these claims.  
It appears that the RO, in the March 1999 rating decision, 
determined that the veteran had submitted new and material 
evidence to reopen such claims.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is under a legal duty in such a case to determine if there 
was new and material evidence to reopen the claim, regardless 
of the RO's action.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Board agrees that the evidence submitted was 
new and material to reopen the veteran's claims.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board observes that the veteran reported that he received 
treatment at the medical facility at Columbus Air Force Base, 
Mississippi.  While some records of such treatment are of 
record, medical records from November 1998 to present are not 
present in the claims folder.  Additionally, the Board notes 
that the veteran's most recent VA examinations of his hands 
and eyes were in December 1998.  However, at these 
examinations, the examiner did not evaluate the veteran's 
osteoarthritis of his hands or evaluate the veteran for 
conjunctivitis.  At his May 1999 hearing, the veteran 
testified that he had recently treated himself for 
conjunctivitis and that he experienced increased pain in his 
hands.  Furthermore, while the veteran had an examination of 
his spine in November 1999, this examination contains no 
range of motion evaluations and did discuss the criteria 
under 38 C.F.R. § 4.40, set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Finally, the December 1998 VA examination 
shows a diagnosis of diabetes mellitus.  According to the 
veteran, symptoms pertaining to this disease began during 
service.   The examiner did not address the etiology of the 
veteran's diabetes mellitus. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder copies of the 
veteran's medical records from Columbus 
Air Force Base, Mississippi from November 
1998 to present.  

2.  The veteran should be afforded VA 
examination(s) to determine the nature and 
extent of his current degenerative disc 
disease and osteoarthritis of the hands.  
The claims folder should be made available 
to the examiner(s) for review before the 
examination(s).  The examiner(s) should 
perform range of motion studies of the 
lumbar spine and hands, and evaluate the 
evidence of pain, weakened movement, 
excess fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2000), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All other 
special studies and tests should be 
performed.  

3.  The veteran should be afforded VA 
examination to determine the nature and 
extent of his service connected 
conjunctivitis.  The claims folder should 
be made available to the examiner for 
review before the examination.  All other 
special studies and tests should be 
performed.    

4.  The veteran should be afforded a VA 
examination to nature and etiology of his 
diabetes mellitus.  After examining the 
veteran and reviewing the veteran's 
claims folder to include the veteran's 
service records and all medical reports 
and opinions, the examiner should opine 
whether it is as likely as not that the 
veteran's diabetes mellitus is related to 
service.  The VA examiner should provide 
reasons and bases for this opinion.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



